Exhibit 10.15

LIBERTY GLOBAL, INC.
2005 INCENTIVE PLAN
 
ANNUAL PERFORMANCE AWARD
PAYMENT NOTICE
_________________,
Pursuant to the Liberty Global, Inc. 2005 Incentive Plan, the Compensation
Committee (the “Committee”) of our Board of Directors has previously approved
the performance criteria for the 2012 annual cash performance awards (the “2012
Performance Awards”), including the base objective, the financial metrics and
targets on which 60% of each 2012 Performance Award will be based and the
individual performance goals on which 40% of each 2012 Performance Award will be
based.
As an executive officer, you are eligible for a 2012 Performance Award and will
receive a cash payment in the amount of $________________ with respect to your
2012 Performance Award (the “Payment”) on December 31, 2012. The Company will
withhold from the Payment any amounts required by applicable law. The Payment
does not include any payment with respect to the portion of your 2012
Performance Award which is based on your achievement of individual performance
goals. That portion of your 2012 Performance Award will be considered and
determined by the Committee during the annual performance review process in
early 2013.
The amount of your Payment is based on the Committee’s certification, as
contemplated in Section 162(m) of the Internal Revenue Code, that the base
objective for your 2012 Performance Award has been met. However, the Payment
remains in all respects subject to recoupment by the Company to the extent that
the Committee, in its discretion, subsequently determines that the Company’s
performance against the financial targets on which 60% of your 2012 Performance
Award is based does not warrant the payment of cash awards or warrants the
payment of cash awards in an amount less than the Payment. You will be required
to repay any portion of the Payment that the Committee, in its discretion,
determines exceeds the amount approved. Further, the Payment remains in all
respects subject to the recoupment provisions applicable in the event of
restatement of the Company’s financial statements.
Please indicate your acceptance of the terms stated above by email response to
Amy Blair at ablair@lgi.com no later than 12:00 pm (Mountain Time) on December
31, 2012.
LIBERTY GLOBAL, INC.
 
By:
 
Authorized Signatory
Senior Vice President, Chief Human Resources Officer



